Citation Nr: 0833327	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for left foot 
third sub metatarsal callosity and associated bone spur, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating higher than 10 
percent for left foot third sub metatarsal callosity and 
associated bone spur (hereinafter, "left foot disability").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his most recent correspondence, received in March 2007, 
the veteran reported having treatment on his left foot that 
month at a VA Medical Center (VAMC) and asked that those 
records be obtained in conjunction with his current claim.  
The Board notes that the most recent VA treatment records 
associated with the claims file are dated in 2005.  

In addition, for an increased rating claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
left foot disability since 2005.  This 
should include identifying the VAMC 
where he received treatment in March 
2007.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

The letter must notify the veteran 
that, to substantiate his increased 
rating claim: (1) he must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect such worsening has on 
the claimant's employment and daily 
life; (2) if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect such worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  If the above development shows 
recent treatment for the left foot 
disability, schedule the veteran for a 
VA examination to determine the current 
severity of the disability.  [The Board 
notes that the last VA examination was 
conducted in November 2005.]  All 
indicated tests, studies and x-rays 
should be performed and all findings 
reported in detail.  As well, the 
examiner should indicate whether the 
veteran has pain/painful motion, 
instability, premature fatigability, 
incoordination, weakness or lack of 
endurance, including at times when his 
symptoms are most prevalent ("flare 
ups") or when the left foot is used 
repeatedly over time.  And based on 
this, the examiner is requested to 
characterize the overall severity of 
the disability as, say, "moderate," 
"moderately severe," or "severe."  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




